Case 1:19-cr-10080-NMG Document 862-45 Filed 02/20/20 Page 1 of 3




         EXHIBIT
           “44”
      Case 1:19-cr-10080-NMG Document 862-45 Filed 02/20/20 Page 2 of 3




To the Honorable Nathaniel M Gorton
United States District Judge

        Firstly, thank you for taking the time to read my letter of intent and taking
the time to consider what I have to say in regards to Michelle Janav's federal
court case. My name is Kaleen Lugo. I have developed a close relationship with
not only Michelle, but her whole family. Michelle is one of the most earnest,
sincere, pure intentioned people I have ever met. These qualities shine in the
way she cares for her friends and family, and how she shows up to life and what
it's asking of her. She has dedicated her whole life to raising and developing her
kids and has poured her heart and soul into them . This love and devotion she
has as a Mother not only flows to her own kids but, for example, to her brothers
kids too who have called her in the middle of the night seeking comfort and
advice. Without hesitation, no matter the time of the day, Michelle will be there.
She has been the rock in her family and for other families as well. She has a
heart that reaches out to create positive change for others. Upon hearing about
her housekeeper's son getting bullied at school, she arranged for him to attend
school with her kids, and paid for his full tuition, no questions asked.

       It has come to my attention that Michelle is being charged with a felony
offense with the potential to serve time in jail. I think it is important to note the
severe shifts that have already been made even without Michelle going to jail.
Through what has happened with Michelle, it has negatively affected not just her,
but the rest of her family and loved ones. She has had the misfortune of
everything stable and known to her shifting all at once. This has strained and
stressed every relationship she has. She has been compelled into unnecessary
pain and suffering having to reinstall a sense of safety after the house was raided
by the police, to having face public shaming, to reassuring close family and
friends with unpredictable outcomes. The biggest impact I believe is with her
immediate family. When your kids are at the age of preparing to leave the nest,
time feels like it's so precious, and irreplaceable. It breaks my heart to think about
Michelle's kids having to go through their most formative years as young adults,
not being able to have their mother there supporting them along the way.

        Considering the most vulnerable aspects of who her children are intimately,
socially, and what contribution they will make in the world, it's no wonder Michelle
has desired to expose her kids to the best education and environment that will
facilitate and nurture their growth and development. Michelle as a mother has
      Case 1:19-cr-10080-NMG Document 862-45 Filed 02/20/20 Page 3 of 3




always done everything in her power to give her kids the support and love they
need to thrive in life. Since her arrest, Michelle has identified what's true to her
and the boundaries and limitations of what we can do as parents. She has clarity
on where her actions have come from, and the means to which she went about
giving her kids the best opportunity she could have.

       It is my sincere wish that you consider Michelle in her humanity. Although
nothing can take back what has been done, I think it is important to note the
intention of serving jail time is to consider one's actions and the consequences
that follow and make the necessary changes to support one's future positively as
well as the lives of others. Through these past seven months or so , Michelle has
been on a roller coaster ride emotionally. Amidst all this chaos, Michelle
continues to take what she is learning along the way and integrating it into the
fabric of the life she is living and creating with more clarity than ever.

      I think a more impacting message than that of condemnation and jail time
are choices made from compassion and consideration for our humanity. This is a
woman making far more positive impact on the world than negative. So, before
you make your final decision, please consider the waves of impact this case has
already had on Michelle and her family and her life. Please consider Michelle as
an actual human being who has a family to look after. Please consider what the
most appropriate response to a woman who is wearing her heart on her sleeve
and is doing her best for her family deserves. Again , thank you for your time and
careful attention to this person in front of you.




Kaleen Lugo
